DETAILED ACTION
Applicant's arguments filed on 07/05/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “… at time to, the second power switching tube is switched off, and a current difference between a leakage inductance current GL and an input inductor current LB passes through the first anti-parallel diode of the first power switching tube, the first power switching tube is switched on at zero voltage, and a current in the first anti-parallel diode of the first power switching tube is zero; operating mode 2: at time t1, a direction of the a current in the first power switching tube is changed, a power supply charges the input inductor through the first power switching tube, a primary coil winding, the first capacitor and the leakage inductance inductor constitute the series resonance loop, the second diode and the third diode of an output circuit are switched on, a voltage of the a secondary coil winding is converted to that of the primary coil winding as uo n wherein n is a turns ratio of the converter, under a combined action of the voltage converted to the primary coil winding, from the secondary coil winding and the a first capacitance, the leakage inductance current iLk is gradually decreased to zero, and a mathematical model of the circuit…operating mode 6: at time t5, a current of the second anti-parallel diode of the second power switching tube reaches zero, a direction of the current IS2 flowing through the second power switching tube changes, the direction of the leakage inductance current iLk remains unchanged and the leakage inductance current iLk increases linearly, the second diode and the third diode are switched on, during time period t4 -t6 , the input inductor current flows through the primary winding of the transformer and charges the first capacitor all the time, and a mathematical model during this time period t4 - t6 is shown as Equation (7) …”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are cited in the PTO-892 however, none teach the operation as claimed.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838